El Juez Asociado Señor Texidor,
emitió la opinion del tribunal.
Modesto Aponte Hernández demandó a Jerome Waller & Co., Inc., sobre pago de $739.37, co.stas, gastos, y honora-rios de abogado. La demandada, negando alegaciones esen-ciales de la demanda, contestó, y contrademandó por $47.49. El demandante contestó la contrademanda.
Se ojó el caso en juicio ante la Corte de Distrito de Humacao, y ésta dictó sentencia a favor de la parte deman-dante por $739.37, desestimando la contrademanda.
*204De la opinión de la corte de distrito tomamos los párra-fos siguientes:
“La primera cuestión que surge en este caso es la interpretación y extensión que ba de darse al referido contrato de comisión.
“No hay duda alguna, y está aceptado por ambas partes, que la demandada por medio de su representante Sr. Alvarez, comisionó al demandante para la compra de tabaco mediante una comisión de $2.00 por quintal.
“De la prueba y de las alegaciones que se ban presentado en el presente pleito aparece que bubo cierta compra de tabaco ascendente a 393 quintales y 43 libras, adquiridos de Julio Muñoz Dieppa, y sobre cuya compra alega la demandada que el demandante no te-nía derecho a comisión alguna por baber llevado a cabo esta tran-sacción directamente y sin intervención del demandante Aponte.
“Éste es el punto sobre el cual gira toda la controversia habida en este caso: La prueba demuestra que para llevar a cabo dicha transacción, Aponte llamó a Alvarez a San Juan,- que estuvo va-rias veces en unión de éste a ver el tabaco; que existieron ciertas dificultades para llevar a cabo la transacción en atención a que Alvarez no quería parte del tabaco, y que Aponte, para facilitarla, se entrevistó con su amigo Santiago Iglesias, quien estuvo conforme en aceptar el tabaco que Alvarez rechazara para así facilitar la tran-sacción, y que Aponte se ganara algo, hechos todos que en conjunto, demuestran, a nuestro juicio, que hubo una intervención directa de Aponte en la transacción, que él gestionó la misma desde un prin-cipio, y que en puridad de verdad, él tiene derecho a obtener una remuneración por su trabajo, ya que no podemos estar conformes con las manifestaciones de la demandada en el sentido de que Aponte gestionara solamente por ayudar a Alvarez a que llevara a cabo y realizara el negocio.”
 La corte de distrito, prescindiendo del nombre que las partes, o cualquiera de ellas baya querido dar al con-trato, ba ido a la esencial naturaleza del mismo, y ba en-contrado uno de comisión, que es el que en realidad existe en el caso, y el que resulta de alegaciones y prueba. En cuanto a la apreciación que de ésta bizo, para llegar a la conclusión a que llegó, no se ba atacado alegando prejuicio, pasión o parcialidad, ni manifiesto error; pero si hubiéra-mos de decidir acerca de tal apreciación de prueba, diríamos *205que ella fue correcta. La lectura del récord taquigráfico difícilmente podría llevar a otra conclusión que a la que llegó el juez de distrito.
La apelante intenta sostener que la demandada encargó-ai demandante que comprase tabaco, y que para ello le en-tregó $1,200, y que todo lo que él tratase o comprase fuera de esa suma era en exceso de sus atribuciones. No pode-mos convenir en esto. La prueba demuestra que las prime-ras compras para las que entregó la demandante los $1,200, excedieron de esa suma, y la demandante pagó la- diferencia.
No podemos tampoco aceptar el significado de la palabra "compra” que se sostiene por la apelante. Hay seria dife-rencia entre comprar para sí, y comprar para otro. En el primer concepto no cabe otro contrato que el de com-praventa directa; en el segundo puede existir el de mandato civil, o el de mandato mercantil, además de aquél.
La corte de distrito vió con toda claridad el problema; realmente lo que aquí bubo fué un contrato de comisión, y para nosotros no es dudoso que sea de comisión mercantil, por tratarse de una operación de comercio, y ser el comitente comerciante, por lo que de las alegaciones aparece.
En lo que bace relación con la compra de 393 quintales 43 libras de tabaco a Julio Muñoz Dieppa, bubo prueba con-tradictoria; y el juez dió crédito a la de la parte deman-dante. Ni se ba insinuado que procediera con pasión, par-cialidad o prejuicio, ni aparece error en su apreciación.
Los errores asignados por la apelante no tienen confir-mación en los autos.
Por estas razones debe confirmarse la sentencia apelada.